Case 2:85-cv-04544-DMG-AGR Document 1134-16 Filed 06/21/21 Page 1 of 4 Page ID
                                 #:43320




                    EXHIBIT R

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 1134-16 Filed 06/21/21 Page 2 of 4 Page ID
                                 #:43321
Case 2:85-cv-04544-DMG-AGR Document 1134-16 Filed 06/21/21 Page 3 of 4 Page ID
                                 #:43322
     Case 2:85-cv-04544-DMG-AGR Document 1134-16 Filed 06/21/21 Page 4 of 4 Page ID
                                      #:43323



 1                               CERTIFICATE OF TRANSLATION
 2
 a
 J   My name is                              llfLA   and   I swear that I am fluent in both the
 4    English and           languages and I translated the foregoing declaration from English to
 5    Spanish to the best of my abilities.
 6

 7

 8    Dated:   ,\o (t I   Lfi, LOLI
 9                                                            Morales Nuflez
10

11

t2
t3
I4
15

t6
t7
18

t9
20
21

22
23

24
25

26
27
28
